ACCEPTED
                                                                       04-14-00472-CV
                                                           FOURTH COURT OF APPEALS
                                                                SAN ANTONIO, TEXAS
                                                                  8/12/2015 2:36:33 PM
                                                                        KEITH HOTTLE
                                                                                CLERK

                    NO. 04-14-00472-CV

                                                      FILED IN
                                               4th COURT OF APPEALS
                         IN THE                 SAN ANTONIO, TEXAS
               FOURTH COURT OF APPEALS         08/12/2015 2:36:33 PM
                 AT SAN ANTONIO, TEXAS             KEITH E. HOTTLE
                                                        Clerk


  ARC PARKLANE, INC., D/B/A PARKLANE WEST HEALTHCARE
                         CENTER,
                                  Appellant

                            v.

ARVEL SEALS, JR. AS REPRESENTATIVE OF THE ESTATE OF DORA
               SYLVIA LEHRMAN, DECEASED,
                                 Appellees


 FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                  APPELLANT’S BRIEF



                                    R. Barry Brin
                                    State Bar No. 00792371
                                    bbrin@brinandbrin.com
                                    Lorien Whyte
                                    State Bar No. 24042440
                                    lwhyte@brinandbrin.com
                                    Brin & Brin, P.C.
                                    6223 IH 10 West
                                    San Antonio, Texas 78201
                                    (210) 341-9711 telephone
                                    (210) 341-1854 facsimile




   ATTORNEYS FOR APPELLANT ARC PARKLANE, INC., D/B/A
         PARKLANE WEST HEALTHCARE CENTER
                            1
TO THE HONORABLE FOURTH COURT OF APPEALS:

       Appellant Arc Parklane, Inc. D/B/A Parklane West Healthcare Center files

this first unopposed motion asking for a 30-day extension of time in which to file

their Appellant’s Brief. This suit is before this Court on appeal from the following

trial court order:

              Order: Defendant’s Motions to Compel Arbitration (signed by the trial
              court on June 13, 2014 in Cause Number 2013-CI-17605).

       Appellant’s brief is currently due to be filed on Wednesday, August 12,

2015. Appellant respectfully requests a 30-day extension of time to file its brief,

extending the deadline to Friday, September 11, 2015. This is appellant’s first

request for an extension of time to file its brief. This request is unopposed.

       Good cause exists for this request. The parties have agreed to mediate the

underlying dispute and are presently diligently working to set a date for mediation.

A 30-day extension should provide the parties the time necessary to set a

mediation date and subsequently file a motion with this Court seeking an

abatement of the appeal pending mediation.

       This extension is not sought for the purposes of delaying this appeal, but so

that justice may be done. Appellant Parklane respectfully prays the Court grant

this first unopposed motion for extension of time to file its brief until Friday,

September 11, 2015.



                                          2
                                           Respectfully submitted,

                                           R. Barry Brin
                                           State Bar No. 00792371
                                           bbrin@brinandbrin.com
                                           Lorien Whyte
                                           State Bar No. 24042440
                                           lwhyte@brinandbrin.com
                                           Brin & Brin, P.C.
                                           6223 IH 10 West
                                           San Antonio, Texas 78201
                                           (210) 341-9711 telephone
                                           (210) 341-1854 facsimile



                                           BY: /s/ Lorien Whyte
                                               Lorien Whyte



                     CERTIFICATE OF CONFERENCE

      I certify that I have conferred with Gavin McInnis and he responded that he
is unopposed to this First Unopposed Motion for Extension of Time to File
Appellant’s Brief.


                                           /s/ Lorien Whyte




                                       3
                        CERTIFICATE OF SERVICE

      This is to certify that on the 12th day of August 2015 a copy of the First
Unopposed Motion for Extension of Time to File Appellant’s Brief was served
pursuant to the Texas Rule of Appellate Procedure 9.5 upon the following counsel:


      Marynell Maloney
      Gavin McInnis
      Marynell Maloney Law Firm,
      P.L.L.C.
      115 East Travis Street, Suite 1800
      San Antonio, Texas 78205
      (210) 212-8000 Phone
      (210) 212-8385 Fax



                                               /s/ Lorien Whyte




                                           4